Citation Nr: 1021423	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board remanded this issue for further development in 
September 2009.  The file has now been returned to the Board 
for further appellate action.


FINDING OF FACT

Throughout the initial-rating period, the Veteran's hearing 
loss has not been worse than Level II hearing loss in one ear 
and  Level III hearing loss in the other ear.    


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher rating for bilateral hearing 
loss disability.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria 
and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In April 2007, the RO sent the Veteran a letter providing all 
required notice.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim herein decided.  
In this regard, the Board notes that VA treatment records 
were obtained.  The Board previously reviewed the file, 
determined that the VA examination reports of record were 
inadequate, and remanded the case for the purpose of 
affording the Veteran an appropriate VA examination.  The 
Veteran was afforded a VA audiological evaluation in February 
2010.  The Veteran has not asserted the VA examination was 
inadequate in any way, and the competency of a VA examiner is 
presumed, absent a showing of some evidence to the contrary.  
See Hilkert v. West, 12 Vet. App. 145 (1999).  The Board 
accordingly finds the originating agency has substantially 
complied with the requirement for examination articulated in 
the Board's remand.  Dymant v. West, 13 Vet. App. 141, 146-47 
(1999). 

The Veteran has not asserted there is any existing evidence 
that should be obtained before the Board adjudicates this 
appeal, nor is the Board aware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with VA's duty to assist the Veteran in 
the development of the claim.

The Board will therefore address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss disability are derived 
from mechanical application of the rating schedule to the 
numeric designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based upon average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the row and column 
intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on puretone threshold average.  Table 
VIa is used when the examiner certifies that the use of the 
speech discrimination test is not appropriate due to language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.   
38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz and divided by four.  This average is used in all 
cases (including those of § 4.86) to determine a Roman 
numeral designation from Tables VI and VIa.  38 C.F.R. 
§ 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in each 
ear.  The horizontal rows represent the ear having better 
hearing and the vertical columns represent the ear having the 
poorer hearing.  The percentage evaluation is located at the 
point where the row and the column intersect. 38 C.F.R. 
§ 4.85(e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows.

(a)  When the puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral; the numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.

Analysis

The Veteran had a VA-contracted audiological evaluation in 
October 2007 during which he reported increased difficulty 
with his hearing in quiet places as well as in noisy places; 
he also stated the television had to be louder than others 
preferred in order for him to understand.  His puretone 
thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20  
20  
80  
100
55
LEFT
N/A
10  
25  
80  
85  
50

Speech recognition was 96 percent in the right ear and 100 
percent in the left ear.  

Applying the values above to Table VI results in a Level I 
Roman numeral designation for each ear.  Application of two 
Level I designations to Table VII results in a noncompensable 
rating.  The readings reported in this evaluation do meet the 
requirements for evaluation as an exceptional pattern of 
impairment.

The Veteran's employer submitted a letter to the RO in August 
2008 asserting the Veteran was currently serving in the 
capacity of office manager and had been in that capacity for 
three years.  The Veteran's hearing ability had declined 
during this period, most significantly during the past 12 
months.  This hearing loss had impacted his ability to 
perform his job, since his primary function was to 
communicate with customers.  

The Veteran had a VA audiological evaluation in February 
2010; the audiologist reviewed the claims file and noted the 
Veteran's history in detail.  The Veteran reported his 
current problem was understanding speech; in the presence of 
background noise everything seemed to run together.  He also 
reported difficulty understanding over the telephone.   The 
Veteran stated he worked in bookkeeping and customer service 
in an auto repair shop and had problems because he could not 
understand what customers were saying and often had to ask 
customers to repeat themselves.  On examination his puretone 
thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
 25 
 30
 90
105
63
LEFT
N/A
20  
30  
85  
95  
58

Speech recognition was 88 percent in the right ear and 96 
percent left ear.  

Applying the values above to Table VI results in a Level III 
Roman numeral designation for the right ear and a Level II 
designation for the left ear.  Application of a Level II 
designation and a Level III designation to Table VII results 
in a noncompensable rating.  The readings reported in this 
evaluation do meet the requirements for evaluation as an 
exceptional pattern of impairment.

The examining audiologist commented that the Veteran had 
mild-to-profound sensorineural hearing loss (SNHL) at 2000 
Hertz and above bilaterally and essentially had no usable 
hearing at 3000 Hertz and above bilaterally; this would cause 
extreme difficulty understanding conversational speech unless 
the Veteran was in a quiet listening environment and able to 
have eye contact with the person speaking.  This would cause 
problems for the Veteran in his job as office manager and 
bookkeeper.  The examiner stated that he understood from the 
Veteran's point of view that the noncompensable rating did 
not adequately address his hearing problems while he tried to 
remain gainfully employed; the examiner was recommending 
follow-up for hearing aid fitting that would hopefully help 
him to cope with his hearing loss and its effects in poor 
listening conditions.

In sum, the examiner stated the hearing loss disability 
caused significant effects on the Veteran's occupation due to 
poor social interactions and difficulty following 
instructions and understanding customers over the phone or in 
the presence of background noise.  There was no effect on 
usual daily activities.

On review of the file, it is evident the criteria for 
compensable rating under Diagnostic Code 6100 are not met.  
Although the audiological evaluations clearly show the 
Veteran has hearing loss that has become more severe during 
the period under review, the hearing loss has not yet 
approached compensable level under the rating schedule.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence provided by the Veteran 
in the form of his correspondence to VA and his comments to 
the examiner, in which he generally contends his disability 
should be rated higher than the current noncompensable 
rating.  The Board also acknowledges the correspondence from 
the Veteran's employer regarding the occupational 
difficulties caused by hearing loss.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, the rating schedule for hearing loss is a reasonable 
exercise of the Secretary's rulemaking authority.  Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's 
hearing loss has not been shown by medical or lay evidence to 
be worse than that measured during audiological evaluation, 
the lay evidence does not support a claim for rating higher 
than currently assigned.

Consideration has been given to assigning a staged rating; 
however, at no during the period under review does the 
disability warrant a compensable rating under the schedular 
criteria .  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the manifestations of the 
disability, hearing impairment in each ear, are those 
specifically contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be to a 
compensable degree.  The Board acknowledges that the record 
establishes that the Veteran's hearing impairment 
significantly impacts him because of his particular 
occupation, but disability ratings are based upon average 
industrial impairment rather than the individual claimant's 
industrial impairment.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An initial compensable rating for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


